I respectfully dissent as I feel that the trial court did not abuse its discretion in denying the name change.  Under Bobo andWillhite the controlling test is the best interests of the child.Willhite did not create a new test.  In fact, the Ohio Supreme Court specifically followed Bobo in Willhite.  Therefore, since the trial court specifically found it was in the "best interests" of the child to retain her surname, no purpose is served in having the court conduct the same analysis a second time.